IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TREES WOWOR, AN INDIVIDUAL;                           No. 65163
                 MARK SEIDENBERG, AN
                 INDIVIDUAL; AND MARK
                 SEIDENBERG, IN HIS CAPACITY AS
                 PERSONAL REPRESENTATIVE FOR
                 THE ESTATE OF SOPHIE
                                                                         FILED
                 SEIDENBERG,                                              JAN 1 5 2016
                 Appellants,
                 vs.
                 MICHAEL ROSS, A PERSONAL
                 REPRESENTATIVE OF THE ESTATE
                 OF HARRY MATHIAS ROSS, A
                 NEVADA PROBATE
                 ADMINISTRATION,
                 Respondent.

                                         ORDER OF AFFIRMANCE

                             This is an appeal from a district court order dismissing a
                 complaint and denying a countermotion to stay civil proceedings. 1 Eighth
                 Judicial District Court, Clark County; Douglas Smith, Judge.
                             Although we review an NRCP 12(b)(5) motion to dismiss de
                 novo, "the denial of a motion to stay civil proceedings made in connection
                 with such a request is reviewed for an abuse of discretion."      Aspen Fin.
                 Servs., Inc. v. Eighth Judicial Dist. Court, 128 Nev., Adv. Op. 57, 289 P.3d
201, 205 (2012); Buzz Stew, LLC v. City of N. Las Vegas,       124 Nev. 224,


                        'We note that appellants did not file an amended complaint or seek
                 leave to do so.


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                          ?k
                       227-28, 181 P.3d 670, 672 (2008). On appeal, we must determine whether
                       the district court erred in dismissing the complaint or abused its
                       discretion in denying appellants' countermotion to stay civil proceedings.
                       We affirm.
                                    This case arises from an allegedly fraudulent real estate
                       transaction in California that took place in 1995. Harry Mathias Ross
                       served as a general partner in a California partnership called Pinetree
                       Village, Ltd. Pinetree Village developed a condominium project and
                       created associated covenants, conditions and restrictions or CC&Rs. On
                       January 16, 1997, Pinetree Village sold its first condominium. Appellants
                       allege that, in violation of California law, Pinetree Village did not grant a
                       deed to the homeowners association (HOA) for the common areas of
                       Pinetree Village until August 25, 2011. However, the HOA had been
                        collecting dues, fees, and assessments from the homeowners of the
                       condominiums of [Pinetree Village], and enforcing the provisions of the
                       CC&Rs since approximately 1996."
                                    Based on this alleged violation of law, appellants filed a
                       complaint in Nevada against the Estate of Harry Mathias Ross.
                       Appellants only alleged one cause of action—fraud—averring that their
                       deeds transferred an "incorrect and therefore inoperable legal description
                       and as such made the transfer null and void." Respondent moved to
                       dismiss the complaint arguing that appellants lacked standing, failed to
                       plead fraud with particularity, and filed their complaint after the statute
                       of limitations had expired. Appellants opposed the motion and counter-
                       moved for a stay of the proceedings, so they could prosecute a parallel
                       action in California. The district court granted respondent's motion to
                       dismiss and denied appellants' countermotion for stay of proceedings,

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    .ANSzi.
                 concluding that California is the proper court, and appellants should have
                 obtained a judgment in California before suing respondent in Nevada.
                               While the district court appears to have dismissed appellants'
                 complaint under Bergeron v. Loeb, 100 Nev. 54, 675 P.2d 397 (1984), we
                 decline to evaluate this case under Bergeron. See Saavedra-Sandoval v.
                 Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202 (2010)
                 ("This court will affirm a district court's order if the district court reached
                 the correct result, even if for the wrong reason."). Rather, we conclude
                 that appellants' fraud allegations do not meet the heightened pleading
                 requirements imposed by NRCP 9(b), which states: "In all averments of
                 fraud or mistake, the circumstances constituting fraud or mistake shall be
                 stated with particularity." The heightened pleading requirement for fraud
                 is designed "to give defendants notice of the particular misconduct so that
                 they can defend against the charge and not just deny that they have done
                 anything wrong." Risinger v. SOC LLC, 936 F. Supp. 2d 1235, 1242 (D.
                 Nev. 2013). In this case, the allegations against respondent not only fail
                 to satisfy the heightened pleading requirement for fraud, but also fail to
                 put respondent on notice of the bases of appellants' claim under the most
                 relaxed pleading standard.
                               Appellants maintain that the district court should have simply
                 stayed the Nevada action, not dismissed it. But the Nevada complaint
                 does not meet the pleading requirements imposed by NRCP 9(b) and, as a
                 consequence, does not state a claim upon which relief can be granted
                 under NRCP 12(b)(5). Given the inadequacy of the pleading, it was not an
                 abuse of discretion for the district court to have denied appellants' motion
                 for a stay.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                                 Accordingly, as thefl district court did not err in dismissing the
                     complaint or abuse its discretion in denying appellants' motion to stay
                     civil proceedings, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                                     0242-43t1
                                                                                           J.
                                                         Hardesty


                                                               flit                    ,   J.




                                                         Pickering
                                                                        7 Johns.
cc: Hon. Douglas Smith, District Judge
                          Hansen Rasmussen, LLC
                          Bryan A. Lowe & Associates
                          Smith Larsen & Wixom
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                           4
(0) 1947A .(41V49)